The Court:
The plaintiff is the Recorder and the defendant the Auditor of Monterey County. Plaintiff claims that there is due him the sum of one hundred and sixty-six dollars, one month’s salary as such Recorder, and that it is the duty of the defendant, as Auditor, to draw his warrant in favor of the plaintiff for that amount; that demand has been made for such warrant, and defendant has refused to draw it. This is an application for a writ of mandamus.
It is conceded that the writ should issue if the Act of March 30, 1878 (Laws of 1877-78. p. 863), is in force. That Act, so far as the salary of the Recorder of Monterey County is concerned, was by its provisions to go into effect on the first Monday of March, 1880. In the case of Peachy v. The Board of Supervisors of Calaveras County, 8 Pac. C. L. J. 813, this Department held that such an Act as the one now before us never did go into effect, as Section 1, Article xxii, of the new Constitution went into effect on the first day of January, 1880, and provided that “ all laws in force at the adoption of this Constitution not inconsistent therewith shall remain in full force and effect until altered or repealed by the Legislature.”
It was the Act in force at that date that was kept in existence, and the Act that was, by its terms, to go into effect at a future day, was defeated.
Writ denied.